Citation Nr: 1129802	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  07-33 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and his niece


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant had active military duty from October 1955 to January 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In February 2009, the appellant, his wife and his niece testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.

In September 2010, the Board remanded this matter for additional development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the September 2010 remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In March 2011, the appellant's submitted additional medical evidence directly to the Board.  In April 2011 the appellant's representative submitted a waiver of initial RO consideration of the evidence.  The evidence has been accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  In an August 1998 decision, the Board declined to reopen the appellant's claim for service connection for bilateral hearing loss.

2.  Evidence associated with the record since the August 1998 Board decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss. 


CONCLUSIONS OF LAW

1.  The August 1998 Board decision, which denied reopening the appellant's claim of entitlement to service connection for bilateral hearing loss, is final.  38 U.S.C.A. §§ 7104, (West 2002), 20.302(a), 20.1100 (2010).

2.  New and material evidence has not been received since the August 1998 Board decision to reopen the appellant's claim for entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7104(West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2010).  With respect to the appellant's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A letter dated in January 2007 satisfied the duty to notify provisions, after which the claim was readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In March 2009, additional notice regarding the assignment of a disability rating and effective date in the event a disability is found to be service connected.  Dingess/Hartman, 19 Vet. App. 473. The appellant's service treatment records and medical reports, and VA and private medical treatment records have been obtained.  The RO requested the appellant's records from the Social Security Administration (SSA).  SSA's response was that the records had been destroyed.  VA therefore determined that the appellant's SSA records were unavailable.  Written statements by the appellant in support of his claim have also been associated with the claims folder.  The appellant was afforded the opportunity to present testimony at a hearing before the Board and he, his wife, and his niece did so in February 2009.  

The Board notes that an etiological opinion has not been obtained for the Veteran's claims.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  In the present case, a VA examination is not warranted as the Board has found that new and material evidence has not been presented to reopen the claim. 38 C.F.R. § 3.159(c)(4).

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims folder.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although VCAA notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

II.  New and Material Evidence

Historically, the record in this case shows the appellant filed an application for compensation with VA for an ear condition, also claimed as deafness, in February 1956.  That claim was denied by rating action dated in April 1956 on the grounds that an ear disorder was not service incurred or aggravated.  The appellant perfected a timely appeal to the April 1956 determination.  He stated that although he suffered from an ear condition prior to military service, that same condition was aggravated by his military service.  In a November 1956 Board decision, the appellant's appeal for service connection for neuropsychiatric disability with hysterical deafness was denied.  In April 1966 the appellant again submitted an application for compensation, claiming service connection for an ear condition.  This claim was not adjudicated.  He filed another application for compensation in November 1972 for an ear disorder associated with treatment for pneumonia in service.  In a rating action dated in February 1973 the RO essentially denied the appellant's claim for service connection for an ear disorder.  The appellant perfected a timely appeal.  In a March 1974 Board decision, it was determined that hearing loss of the appellant's left ear preexisted service, there was no increase in severity of the left ear hearing loss during service, and an organic hearing loss of the right ear was not present in service.  The Board denied the appeal.

In August 1997 the appellant petitioned to reopen his claim for service connection for hearing loss.  The claim was denied by rating decision dated in September 1997 on the bases that new and material evidence adequate to reopen the claim for service connection for hearing loss had not been submitted.  The evidence submitted was essentially duplicates of evidence previously considered and was merely cumulative.  The appellant perfected a timely appeal.  In an August 1998 decision, the Board determined that the evidence associated with the claims folder since the last final denial was cumulative and denied the appeal.  The appellant did not appeal the Board's decision and it became final.  The relevant evidence of record at the time of the August 1998 Board decision consisted of the appellant's service treatment records and medical reports, and an August 1997 private audiology evaluation report.

The service treatment and medical reports include a November 1954 pre-induction Report of Medical Examination, which shows the appellant had defective hearing and wore a hearing aid at that time.  It was noted that his hearing was within minimum requirements with right whisper voice 15/15 and left whisper voice at zero.  In his October 1955 induction Report of Medical Examination it was noted that a hearing aid was prescribed the prior year for alleged defective hearing of the left ear, lasting since childhood.  The appellant claimed the defective hearing was the result of tonsil infections.  An ear consultation conducted in October 1955 revealed the appellant became deaf in the left ear following tonsillectomy at age thirteen.  On examination he could hear normal conversational tones.  The first audiogram revealed normal hearing in the left ear and a decrease in the right ear at high frequencies.  The impression was no deafness.  Further in-service records show that the appellant was hospitalized from October 1955 to November 1955 for neuropsychiatric evaluation.  In a consultation report dated during the period of hospitalization, it was noted that the appellant appears to be a highly emotionally immature individual and his deafness is not one pertaining to malingering but is a clear cut hysterical type of deafness.  It was further noted that the appellant was poorly motivated for military duty and had no insight as to the etiology of his deafness.  It was also noted, that the appellant had conversion reaction, manifested by hysterical deafness, not incurred in the line of duty, existing prior to service, and non-disqualifying.  However, the Report of Medical Examination at separation dated in January 1956 shows the appellant with normal hearing bilaterally with whisper and spoken voice at 15/15 of both ears.

The August 1997 private audiology evaluation shows the appellant with severe to profound sensorineural hearing loss in the right ear and profound sensorineural loss in the left ear.  

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2010), 20.302(a), 20.1100, 20.1104 (2010).  However, a finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  The Board has a legal duty to address the "new and material evidence" requirement regardless of the actions of the RO.  If the Board finds that no new and material evidence has been submitted it is bound by a statutory mandate not to consider the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United Stated Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

In December 2006 the appellant filed a claim for service connection for hearing loss.  The claim was denied by rating decision dated in March 2007 on the basis that the appellant had not submitted new and material evidence that would relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  Evidence of record received since the August 1998 Board decision includes VA Medical Center (VAMC) outpatient treatment records dated from December 1999 to July 2007, which do not relate to the appellant's hearing loss.  Also associated with the claims folder since the August 1998 Board decision is an April 2009 VAMC audiology consult and addendum thereto, which indicates abnormal results in both ears and suggests the appellant has bilateral peripheral hearing loss.  

Since the final August 1998 Board decision, the appellant proffered testimony at a Board hearing in February 2009.  At the hearing the appellant testified that he did not have any problems with his hearing when he joined the Army.  Hearing Transcript (Tr.), pp. 6, 8.  He stated that his hearing loss started during physical training in the morning and he passed out and was taken for emergency treatment in an ambulance.  Tr., p. 9.  It was determined that he had pneumonia and he was hospitalized.  Tr., p. 10.  The appellant indicated that the medication he was prescribed to treat the pneumonia caused him to have hearing problems.  Tr., pp. 19, 20.

A duplicate copy of the August 1997 private audiology evaluation has also been associated with the claims folder since the August 1998 Board decision.  Additionally, an August 2010 private audiologic intervention report has been associated with the claims folder since the August 1998 Board decision.  That report shows the appellant's hearing was evaluated and a diagnosis of sensorineural hearing loss from severe moderate to deep in the right ear and deep in the left ear was rendered.

With the exception of the August 1997 private audiology evaluation, all of the evidence received since the August 1998 Board decision is "new" in that it was not of record at the time of the August 1998 decision.  However, none of the evidence received since the November 1990 decision is material.

With regard to the February 2009 hearing transcript and the appellant's statements, the evidence considered by the RO in previous rating actions included statements from the appellant that he did not have any problems with his hearing when he entered the service, and also regarding his belief that medication prescribed for pneumonia caused his hearing loss.  Accordingly, the February 2009 hearing transcript and the appellant's new statements are redundant of the evidence of record at the time of the last prior final Board decision.  Moreover, while the Veteran is competent to claim that he had problems hearing that first surfaced in service and that problems hearing continued after active duty, he is not competent to conclude that he had a hearing loss for VA compensation purposes or that current hearing loss owes its etiology to service.  Even medical professionals rely on testing to determine the presence of hearing loss and expertise to determine its origins.  

With regard to the medical treatment records, these records demonstrate that the appellant currently has bilateral hearing loss, but do not demonstrate that his hearing loss is related to military service in any manner.  The presence of hearing loss was established at the time of earlier adjudications.  The reason for the previous denials (as outlined clearly in the August 1998 Board decision) is a lack of any competent evidence showing hearing loss was incurred or aggravated in service.  As the medical evidence of record does not provide any etiological evidence relating the appellant's currently diagnosed bilateral hearing loss to military service, they are not material.

Finally, with respect to Shade, the Board notes that the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  However, in Shade, the previous denial was based on the lack of a diagnosis and competent nexus evidence; in the present case, the presence of a disability had already been established and was not an unestablished fact.  

Since the additional evidence associated with the record since the August 1998 Board decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss, it does not constitute new and material evidence sufficient to reopen the appellant's claim of entitlement to service connection for bilateral hearing loss.  As new and material evidence to reopen the finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the claim to reopen the issue of entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


